DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14, 18, 20, 22-23, 25-27, 34-35, 37-41 are allowable. The restriction requirement between Groups I (product) and Group III (method of treating keratin fibers), as set forth in the Office action mailed on 9/25/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Groups I (product) and Group III (method of treating keratin fibers) with withdrawn.  Claim 32 , directed to a method of treating hair is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Norris on 7/11/2022.

The application has been amended as follows: 
	14.	(Currently Amended)  A hair treatment composition comprising:
(a) at least one non-neutralized anionic surfactant chosen from fatty carboxylic acids, fatty ether carboxylic acids, N-acylamino acids, 
RCOOH        (I),
in which R is a linear and saturated hydrocarbon radical containing from 6 to 40 carbon atoms; 
(b) at least one non-ionic surfactant chosen from monooxyalkylenated, polyoxyalkylenated, monoglycerolated, polyglycerolated nonionic surfactants, or mixtures thereof, wherein the at least one non-ionic surfactant comprises at least one non-ionic surfactant comprising 10 to 100 oxyalkylene units; 
(c) at least one fatty alcohol corresponding to structure R-OH, wherein R is chosen from saturated and unsaturated, linear and branched radicals containing from 8 to 40 carbon atoms; 
(d) an alkaline
(e) at least one hair dyeing agent or hair permanent waving agent,
wherein the hair treatment composition comprises less than about 2% by weight of a phosphoric surfactant, relative to the total weight of the hair treatment composition, and
wherein the hair treatment composition is formed from (i) a first composition in the form of an emulsion comprising water and oil phases, further comprising (a) at least one non-neutralized anionic surfactant, (b) at least one non-ionic surfactant and (c) at least one fatty alcohol, (ii) a second composition comprising (d) an alkaline component comprising ammonia and/or a salt thereof, and optionally (iii) at least one additional composition,
wherein the first composition has a pH below a pKa of at least one non-neutralized anionic surfactant and does not comprise a neutralizing agent in an amount sufficient to neutralize the anionic surfactant(s), 
wherein one or more of the first, second, or optional additional compositions comprise 
wherein the first composition is free of ammonia and is free of salts of ammonia, and
wherein the hair treatment composition comprises a total amount of ammonia and/or salts thereof ranging from 0.1% to 20% by weight, relative to the total weight of the hair treatment.

32.	(Currently Amended) A method for treating hair, comprising applying to the hair a hair treatment composition comprising:
(a) at least one non-neutralized anionic surfactant chosen from fatty carboxylic acids, fatty ether carboxylic acids, N-acylamino acids, 
RCOOH         (I),
in which R is a linear and saturated hydrocarbon radical containing from 6 to 40 carbon atoms; 
(b) at least one non-ionic surfactant chosen from monooxyalkylenated, polyoxyalkylenated, monoglycerolated, polyglycerolated nonionic surfactants, or mixtures thereof, wherein the at least one non-ionic surfactant comprises at least one non-ionic surfactant comprising 10 to 100 oxyalkylene units; 
(c) at least one fatty alcohol corresponding to structure R-OH, wherein R is chosen from saturated and unsaturated, linear and branched radicals containing from 8 to 40 carbon atoms; 
(d)  an alkaline component comprising ammonia and/or a salt thereof, and optionally at least one additional alkaline agent; and
(e)  at least one hair dyeing agent or hair permanent waving agent, 
	wherein the hair treatment composition comprises less than about 2% by weight of a phosphoric surfactant, relative to the total weight of the hair treatment composition, and
wherein the hair treatment composition is formed from (i) a first composition in the form of an emulsion comprising water and oil phases, further comprising (a) at least one non-neutralized anionic surfactant, (b) at least one non-ionic surfactant and (c) at least one fatty alcohol, (ii) a second composition comprising (d) an alkaline component comprising ammonia and/or a salt thereof, and optionally (iii) at least one additional composition,
wherein the first composition has a pH below a pKa of at least one non-neutralized anionic surfactant and does not comprise a neutralizing agent in an amount sufficient to neutralize the anionic surfactant(s), 
wherein one or more of the first, second, or optional additional compositions comprise 
wherein the first composition is free of ammonia and is free of salts of ammonia, and
wherein the hair treatment composition comprises a total amount of ammonia and/or salts thereof ranging from 0.1% to 20% by weight, relative to the total weight of the hair treatment composition.

33.	(Currently Amended) The method according to claim 32, furthering comprising applying a mechanical tension to the hair 

36.	(Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the formation of an emulsion comprising the fatty alcohol and non-neutralized anionic surfactant on page 11 of the response filed 5/18/2022 are persuasive.  The instant specification demonstrates that the manner in which the composition is made is critical to achieving improved reduction of ammonia odor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613